DETAILED ACTION
Terminal Disclaimer
The terminal disclaimers filed on 01 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. Nos. 9,592,504 and 10,639,632 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 26-38 are allowed.
With respect to independent claim 26, the prior art does not disclose, in the claimed environment, a disposable fluid analysis cartridge comprising i) a preparation unit having a rigid base portion and a flexible film that together form a reservoir, a pressable portion in communication with a frangible seal, and a fluid flow path, and ii) a fluid analysis chip connected to the preparation unit, wherein the chip comprises a base layer, a cap layer and an interface layer, such that a microchannel is formed within the base layer.  The closest prior art is believed to be the Agarwal, Gau and Weber references for the reasons expressed in parent applications 14/994,820 and 15/421,781 (now U.S. Pat. Nos. 9,592,504 and 10,639,632).  Although Agrawal shows a preparation unit in combination with a fluid analysis chip, Agrawal does not teach that the preparation unit includes flow paths formed as grooves within a rigid base, or that the analysis chip includes a cap layer and an interface layer.  Although each of these limitations are arguably found in different prior art references, there appears to be no 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799